Judgment, Supreme Court, Bronx County (Denis Boyle, J.), rendered April 12, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The court’s Sandoval ruling, which permitted the People to inquire about a 14-year-old drug conviction, without mentioning the sentence or the underlying facts, balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203; People v Walker, 83 NY2d 455, 458-459; People v Permant, 268 AD2d 230, lv denied 94 NY2d 905).
The challenged portion of the prosecutor’s summation was fair comment on the evidence and was responsive to specific attacks on the officers’ credibility made in the defense summation (see People v Overlee, 236 AD2d 133, 144, lv denied 91 NY2d 976).
The court properly exercised its discretion in admitting expert testimony concerning police investigative techniques in drug cases and the differences between short- and long-term operations. The court’s instructions gave the jury suitable guidance in assessing this testimony and prevented any prejudice. Finally, the court sufficiently instructed the jury on the evaluation of police testimony, its charge conveyed the appropriate standards, and it did not shift the burden of proof (see People v Jiovani, 258 AD2d 277, lv denied 93 NY2d 900). Concur — Williams, P.J., Nardelli, Andrias and Marlow, JJ.